DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the non-final Office action filed 4 May 2022 and not repeated herein is overcome and hereby withdrawn. 

Claim Objections
Claim 20 is objected to because of the following informalities: the claim recites “at least 80 wt% of polyester selected from aromatic dicarboxylic acids and terephthalic acid.” which should recite “at least 80 wt% of polyesters of aromatic dicarboxylic acid or terephthalic acid.” since aromatic dicarboxylic acids and terephthalic acid are not in and of themselves polyesters.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12 and 14 recites the limitation "the outer layer of the film, opposite to the heat-sealable layer 1…".  There is insufficient antecedent basis for this limitation in the claims. The polyester based layer 3 of claim 1 which presumably corresponds to the claimed outer layer of the film, opposite to the heat-sealable layer 1 is not claimed as being an outer layer.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 11-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Broadus et al., WO 2015/066570 (“Broadus”) in view of the Technical Data Sheet for EastarTM Copolyester 6763 published online by Eastman Chemical Co. on 11 April 2016 and archived at https://web.archive.org/web/20160613204005/http://ws.eastman.com
/ProductCatalogApps/PageControllers/ProdDatasheet_PC.aspx?Product=71040786&sCategoryName=Generic on 13 June 2016 (“Eastman”)(both references are previously cited).
Brown et al., US 2020/0316924 (“Brown”) is relied upon as an evidentiary reference for claim 9 (previously cited). Uto et al., US 2016/0001530 (“Uto”) is relied upon as an evidentiary reference for claim 16 (previously cited).  
Regarding claim 1, Broadus discloses a coextruded multilayer film comprising an outer first polyester layer (i), a second layer (ii), and a third layer (iii) wherein the third layer (iii) disposed between layers (i) and (ii) [abstract, 0012, 0013, 0082, claim 26]. The film is useful for food packaging applications [0087, claim 26].  The first polyester layer (i) may be formed from an amorphous polyester [0041].  The first polyester layer (i) corresponds to the claimed heat sealable layer 1). 
The second layer may be formed from, inter alia, polyethylene naphthalate or polytrimethylene terephthalate [0012] which are both polyesters of an aromatic dicarboxylic acid. As such, the second layer (ii) reads on the claimed polyester-based layer 3).  Since Broadus does not teach or suggest that the second layer is required to comprise a blend it reasonable teaches a second layer comprising 100 wt% of polyethylene naphthalate or polytrimethylene terephthalate.
The third layer may be formed from a blend consisting of 5 to 40 wt% of a styrene-based polymer and 60 to 95 wt% of an acrylate polymer [0019, 0020] wherein the acrylate polymer may be, inter alia, ethylene/butyl acrylate copolymer [0035]. As such, the third layer reads on the claimed inner layer 2) wherein the ethylene/butyl acrylate copolymer of the blend reads on the claimed ethylene/(meth)acrylate copolymer. 
Broadus is silent regarding the polyester resin of the first polyester layer (i) having a specific sealing initiation temperature.  
Eastman discloses an amorphous polyester resin sold under the tradename EastarTM Copolyester 6763 which has good melt strength, excellent clarity, and excellent toughness and which is useful for food packaging applications (page 1). 
Broadus and Eastman are both directed towards food packaging comprising an amorphous polyester resin component. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the EastarTM copolyester 6763 taught by Eastman as the amorphous polyester in the first polyester layer (i) of the film of disclosed by Broadus in order to take advantage of the copolyester’s good melt strength, excellent clarity, and excellent toughness. The resulting first polyester layer (i) would have read on the claimed heat-sealable layer 1).  Since Broadus does not teach or suggest that the first layer is formed from a resin blend, modified Broadus reasonably teaches a film in which the first layer comprises 100 wt% of EastarTM copolyester 6763 which reads on the claimed amount of polyester of aromatic dicarboxylic acids.
While modified Broadus is silent regarding the heat seal initiation temperature of EastarTM copolyester 6763 is noted that Applicant’s specification indicates that EastarTM copolyester 6763 is a suitable polyester for use in layer 1 of the disclosed invention and appears to disclose that EastarTM copolyester 6763 has a heat seal initiation temperature between 110 °C and 150 °C (see page 9 lines 25-28 of Applicant’ specification as filed).  As such, in light of Applicant’s specification there is a reasonable expectation that the EastarTM copolyester 6763 taught by modified Broadus has a heat seal initiation temperature which falls within the claimed range.  It is also noted that modified Broadus does not teach of suggest that the third layer is required to comprise significant amounts of other components and therefore the heat sealing temperature of the first polyester layer would be that of the resin from which it is formed (i.e. EastarTM copolyester 6763).
Regarding claim 2, Broadus teaches that the outer polyester layer (i.e. the first polyester layer (i)) comprises at least 60 wt% of the film [0043]. As such, modified Broadus reasonably teaches a film in which at least 60 wt% of the film is formed from EastarTM copolyester 6763 which is a glycol-modified PET resin and therefore reads on the claimed polyester or terephthalic acid.
Regarding claim 3, the film taught by Broadus may have a thickness of from 0.7 to 10 mils [0046] (i.e. from about 17.8 to 254 microns) which renders obvious the claimed thickness range of between 3 and 100 microns (see MPEP 2144.05).
Regarding claim 4, Broadus teaches stretching films at a ratio of at least 3:1 in both the MD and TD [00223, Table 1].
Regarding claims 5 and 7, as noted above, Broadus teaches that the third layer may be formed from a blend consisting of 5 to 40 wt% of a styrene-based polymer and 60 to 95 wt% of an acrylate polymer [0019, 0020] wherein the acrylate polymer may be, inter alia, ethylene/butyl acrylate copolymer [0035]. The ethylene/butyl acrylate copolymer reads on the ethylene (meth)acrylate copolymer recited in claims 5 and 7. Additionally, Broadus teaches that the styrene-based polymer may be a styrene-ethylene-butylene-styrene copolymer (i.e. SEBS) which reads on the polyolefin recited in claim 7.   The range of amounts of acrylate polymer and SEBS in the blend read on the ranges of amounts recited in claims 5 and 7.
Regarding claim 8, Broadus teaches an example of an ethylene/butyl acrylate used in the composition of the third layer wherein the ethylene/butyl acrylate comprises 18wt% of butyl acrylate [00223, Table 1].  
Regarding claims 9 and 11, in addition to what is described above, Broadus also teaches an embodiment of the film in which the third layer comprises from 5 to 95 wt% of styrene-based polymer and from 5 to 95 wt% of a modified polyolefin [0012-0015, 0023].  Broadus goes on to teach that the modified polyolefin is an anhydride linear low density polyethylene [0059, 0075].  As an example of an anhydride linear low density polyethylene Broadus calls out Amplify GR216 from Dow [00223, Table 1].  Brown serves as evidence that Amplify GR216 from Dow is an ethylene/octene copolymer which reads on the claimed ethylene/α-olefin copolymer.
Regarding claims 12, 15, and 16, Broadus teaches that the film may comprise more than 3 layers [0111] as recited in claim 15.  Additionally, since Broadus does not teach or suggest that the second layer (ii) is required to be formed from a resin blend or a composition comprising multiple components, modified Broadus reasonably teaches or suggests a second layer which consists of polyethylene naphthalate or polytrimethylene terephthalate. It is noted that the second layer (ii) is opposite to the first polyester layer (iii) as recited in claim 12. Uto serves as evidence that polyethylene naphthalate is a crystalline polyester [0119] and therefore reads on the (semi)crystalline polyester of claim 16.
Regarding claim 13, since Broadus does not teach or suggest that the first polyester layer (i) is required to be formed from a resin blend or a composition comprising multiple components, modified Broadus reasonably teaches or suggest a first polyester layer (i) which consist of EastarTM copolyester 6763 which meets the limitations of the claim.

Claims 1-3, 5, 6, 8, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, US 6,503,549 (“Mueller”) in view of Stewart et al., US 5,382,628 (“Stewart”)(both references newly cited). Turner et al., US 6,287,656 (“Turner”)(newly cited) is relied upon as an evidentiary reference for claims 16.
Regarding claim 1, Mueller discloses a heat sealable lidding film having a layer A/layer D arrangement wherein layer A is a glycol-modified polyester sealant layer and layer D is an abuse layer (abstract, col. 8 line 65-col. 9 line  4, col. 13 lines 26-35).  The layer D may be formed from a polyester (col. 11 lines 48-50). A tie layer may be placed between the layer A and layer D (col. 13, lines 36-41). 
The layer A and layer D respectively read on the claimed layers 1 and 3. The tie layer reads on the claimed inner layer 2.
The layer A may be formed from a PET-G (i.e. a glycol modified PET) sold by Eastman under the tradename 6763 (col. 14, lines 31-33).  Applicant’s specification indicates that EastarTM copolyester 6763 is a suitable polyester for use in layer 1 of the disclosed invention and appears to disclose that EastarTM copolyester 6763 has a heat seal initiation temperature between 110 °C and 150 °C (see page 9 lines 25-28 of Applicant’ specification as filed). As such, there is a reasonable expectation that the PET-G taught by Mueller would have a heat sealability temperature which meets the limitation of claim 1.
Mueller teaches forming the tie layer from, inter alia, an anhydride-grafted ethylene/α-olefin interpolymer (col. 11 lines 20-56).  Mueller does not teach or suggest the composition of the tie layer is required to comprise any additional components.  As such, Mueller reasonably teaches a tie layer which consists of an anhydride-grafted ethylene/α-olefin interpolymer which reads on the claimed inner layer composition.
Mueller is silent regarding the layer D comprising at least 60wt% of polyesters of aromatic dicarboxylic acids.
Stewarts teaches a high impact strength polyester resin blend which is useful for producing lidding films (abstract, col. 4 lines 61-66).  The polyester resin blend contains from 88 to 99 wt% of a  PET resin and from 1 to 12 wt% of a poly(cyclohexylenedimethylene terephthalate) resin (abstract, col. 2 lines 3-27). The resin blend is disclosed as having excellent impact resistance, stress crack resistance, and heat resistance (col. 1 line 61-col. 2 line 2).
Mueller and Stewart are both directed towards films, including lidding films, comprising a polyester resin layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of Mueller by forming the D layer from the high impact strength polyester resin blend taught by Stewart with the expectation of providing an abuse layer which has excellent impact resistance, stress crack resistance, and heat resistance.  The layer D of the resulting film would have comprise 100 wt% of polyesters of aromatic dicarboxylic acids as claimed.
Regarding claims 2 and 20, Mueller teaches that the tie layer may comprise as little as 1% of the total thickness of the film (col. 11 lines 13-20).  As such, it is evident that in the film of modified Mueller described above, the layers A and D which consist of polyesters of aromatic dicarboxylic acids would meet the limitations of claim 2 and 20.
Regarding claim 3, the film of modified Mueller described above would have been a three layer film.
Regarding claims 5 and 6, Mueller does not teach or suggest that the tie layer is required to be formed from a blend of polymers.  As such, modified Mueller reasonably teaches a tie layer (corresponding to claimed layer 2) which consists of an anhydride grafted ethylene/α-olefin interpolymer (i.e. an anhydride modified ethylene alpha copolymer). 
Regarding claims 8 and 10, since an ethylene (meth)acrylate copolymer or ethylene (meth)acrylic acid copolymer is not positively recited as being present in the claimed layer 2, the claimed ethylene (meth)acrylate copolymer or ethylene (meth)acrylic acid copolymer is reasonably interpreted as being optional.  As such, the film of modified Mueller reasonably reads on the film of claims 8 and 10.
Regarding claim 11, since a polyolefin is not positively recited as being present in claimed layer 2, the film of modified Mueller reasonably reads on the claimed film.
Regarding claim 12, layer A and layer D of the film of modified Mueller would have comprise 100wt% of polyesters.
Regarding claim 13, Mueller teaches that the layer A may be formed entirely from the amorphous PETG 6763 (col. 14 lines 31-32, Table 1).
Regarding claims 14-16, in another embodiment, Mueller teaches that the film may additionally comprise a layer B and another layer D wherein the film has  A/D/B/D layer arrangement (col. 13 lines 34-35).  As such, modified Mueller reasonably teaches a film comprising more than 3 layers. 
Regarding the composition of the layer D which corresponds to the claimed layer 3, Stewart teaches a polyester resin blend comprising from 88 to 99 wt% of a  PET resin and from 1 to 12 wt% of a poly(cyclohexylenedimethylene terephthalate) resin (abstract, col. 2 lines 3-27). As the PET resin Stewart teaches a crystallized PET resin (i.e. a crystalline PET resin) (col. 3 lines 35-28).  As the poly(cyclohexylenedimethylene terephthalate) resin teaches using PETG 6763 comprising 31 mol% of CHDM (col. 5 lines 29-30, col. 6 lines 15-38, Table 1).	Turner serves as evidence that PETG 6763 comprising 31 mol% CHDM is amorphous (col. 11 lines 24-27).  As such, the layer D of the film (which corresponds to claimed layer 3) of modified Mueller would have comprised a crystalline and amorphous polyester in ranges of amounts which read on or render obvious the ranges of amounts recited in claims 14 and 16.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Stewart as applied to claim 1 above, and further in view of Forloni, US 2010/0224529 (“Forloni”)(previously cited).
Regarding claim 17, as is described above, modified Mueller teaches a multilayer packaging film which meets the limitations of claim 1.  Modified Mueller is silent regarding the third layer being coated with an antifog coating.
Forloni discloses a multilayer polyester packaging film which is suitable for use as a lidding film [abstract, 0001, 0024, 0026, 0029].  Forloni teaches coating the surface layers of the film with an anti-fogging coating [0044-0045].
Modified Mueller and Forloni are both directed towards polyester films which are suitable for use as lidding films.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to coated the surfaces  (including the layer A) of the film of modified Mueller with an antifog coating as taught by Forloni with the expectation of producing a film which resists fogging.  The resulting layer A would have read on the claimed heat-sealable layer.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2013/0095371 to Zaikov et al. – discloses a multilayer, extruded film comprising a core layer which is disposed between an upper and lower skin layer  [abstract, 0002, 0007, 0038-0040, Fig. 1].  The core layer is formed from a glycol modified PET resin and the skin layers may be formed from a polyester resin [0010, 0025, 0055].  An adhesive layer may be disposed between the core layer and the skins layer wherein the adhesive layer may be formed from an acrylate resin [0062, 0063].

· US 2014/0127437 to Malfait et al. – discloses a heat sealable, coextruded multilayer film comprising (in order) a heat sealing layer (1), a gas barrier layer, and a barrier layer (3) [abstract, 0001, 0038, 0041-0054, Fig. 1].  The heat sealing layer (1) may be formed from a glycol-modified PET resin (i.e. PETG) [0051-0052, claim 5]. As a suitable PETG Malfait discloses Eastar 6763 [0074, 0076, 0091, 0093].

Response to Arguments
Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of the claims as being obvious over Broadus in view of Eastman, Applicant asserts that Broadus does not describe the first outer layer as being a heat seal layer.  However, the Examiner contends that whether Broadus describes the first outer layer as a heat seal layer or not is merely a matter of semantics as the term “heat-sealable layer” does not impart or require any particular characteristic to or of the layer other than it being capable of being heat-sealable to a non-zero extent.  The Examiner notes that the first outer layer of the film taught by Broadus is an outer layer and thus forms an outer surface of the disclosed film. The Examiner additionally notes that the amorphous polyester EastarTM 6763 taught by Eastman and which would have formed the first outer layer of the film of modified Broadus is capable of being heat sealed.  This position is supported by the technical datasheet for EastarTM Copolyester 6763 published on line at https://productcatalog.eastman.com/tds/ProdDatasheet
.aspx?product=71040786&pn=Eastar+6763+Copolyester and accessed 8 November 2022 (copy provided herewith) which serves as objective evidence that Eastar 6763 is in fact heat sealable (page 1 – first full paragraph under “Product Description).  As such, it is the Examiner’s position that the claim term “heat-sealable layer” does not distinguish the claimed film from the film of modified Broadus.  For this reason Applicant’s argument is not found persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782